     Case 2:17-cv-01201-WBS-DB Document 82 Filed 07/01/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   ROBERT MANN, SR.; VERN MURPHY-          No. 2:17-cv-1201 WBS DB
     MANN; DEBORAH MANN; ZACHARY
13   MANN; and WILLIAM MANN,

14                 Plaintiffs,               ORDER
15        v.

16   CITY OF SACRAMENTO; SACRAMENTO
     POLICE DEPARTMENT; SAMUEL D.
17   SOMERS, JR.; JOHN C. TENNIS; and
     RANDY R. LOZOYA,
18
                   Defendants.
19

20
                                  ----oo0oo----
21
                Before the court is plaintiffs’ Bill of Costs, which
22
     seeks plaintiffs’ appellate filing fee, fees for the trial
23
     transcript necessarily used on appeal, and “Costs as shown on the
24
     Mandate of Court of Appeals.”      (Docket No. 81).
25
                On appeal, the Ninth Circuit panel awarded costs to
26
     plaintiff in the amount of $81.90.1       Federal Rule of Appellate
27

28        1     The court’s examination of the Ninth Circuit docket
                                      1
     Case 2:17-cv-01201-WBS-DB Document 82 Filed 07/01/20 Page 2 of 2

1    Procedure 39(e) provides that costs for the reporter’s transcript

2    and the fee for filling the appeal may be taxed in the district

3    court.   After reviewing the bill, and in light of the fact that

4    defendants have not objected, the court finds the requested

5    appeal costs are reasonable.      Accordingly, costs of $526.60 are

6    taxed against defendants.2

7               IT IS SO ORDERED.

8    Dated:   June 30, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24
     indicates that on appeal, plaintiffs were awarded $81.90 in costs
25   for preparing excerpts of records and briefs.
26        2    Because the Ninth Circuit already taxed costs in the
27   amount of $81.90 against defendants, this court need not tax
     those costs once again.
28
                                         2
